Citation Nr: 0311360	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  93-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 until 
August 1970.

This appeal came before the Board of Veterans' Appeals 
(Board) from a May 1989 rating decision that declined to 
reopen the claim of service connection for psoriasis.  
Subsequent thereto, in a January 1999 decision, the Board 
reopened the claim of entitlement to service connection for 
psoriasis, but denied the claim on the merits.  Thereafter, 
the veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2000, while 
the claim was pending, the veteran's attorney and the VA's 
Office of General Counsel filed a joint motion requesting 
that the Court vacate the Board's January 1999 decision, and 
requested that the case be remanded to the Board for further 
development and readjudication in accordance with the joint 
motion.  

(The Board would point out at this juncture, that although 
the March 2000 joint motion noted that the claims of service 
connection for psoriasis and entitlement to a total rating 
based on unemployability due to service-connected disability 
(TDIU) were denied in the Board's January 1999 decision, and 
requested that both be vacated, it is shown that the issue of 
TDIU was not before the Board at that time.)

In an Order dated in March 2000, the Court granted the joint 
motion, vacated the Board's January 1999 decision denying 
service connection for psoriasis, and remanded the case to 
the Board for further action in accordance with the Order.  
Subsequent thereto, the case was remanded by a decision of 
the Board dated in February 2001for additional development.  
Such actions having been completed, the case has been 
returned to the Board for appropriate disposition.  

Previously, this case was remanded by decisions of the Board 
dated in August 1995, February 1998.  The veteran was 
afforded personal hearing on appeal at the RO in November 
1992, and before a Member of the Board sitting at Nashville, 
Tennessee in April 1998; the transcripts of which are of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic psoriasis was first clinically indicated almost 
three years after discharge from active duty.  

3.  The more probative and competent medical evidence of 
record indicates that there is no medical nexus between the 
service-connected tinea versicolor, post-traumatic stress 
disorder (PTSD) or other service-connected skin disability, 
or exposure to Agent Orange, and the development of 
psoriasis.  


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service, nor 
is due to or the result of a service connected disease or 
injury..  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has chronic psoriasis which is of 
service onset, or which is secondarily related to service-
connected disabilities, or exposure to Agent Orange while in 
service, for which service connection should be granted by 
the Board.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2002)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issue of service connection for psoriasis, 
and that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
under the circumstances.  

As evidenced by the June 1993 statement of the case and April 
1997, July 1997 and December 2002 supplemental statements of 
the case, the veteran has been furnished the pertinent laws 
and regulations governing the claim and the reasons for the 
denial.  The Board thus finds that he has been given notice 
of the information and evidence needed to substantiate the 
claim, and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In the supplemental 
statement of the case dated in December 2002, the RO informed 
the appellant of what evidence the RO had received in support 
of the claim, what medical and other evidence the RO needed 
from him, what information or evidence the appellant could 
provide in support of the claim, and what evidence VA would 
try to obtain for him in support of the claim.  Therefore, 
the duty to notify has been met.  Under these circumstances, 
the Board finds that adjudication of the claim on appeal 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  As noted previously, this case was remanded 
by decisions of the Board dated in August 1995 and February 
1998 for further development.  The veteran was afforded a VA 
examination in March 1996 with a comprehensive addendum in 
January 1997.  Pursuant to the Court's Order dated in March 
2000, the Board once again remanded the case to the RO in 
February 2001 for more comprehensive development of the 
claim, to include a medical examination with opinion in order 
to definitively ascertain the etiology of psoriasis.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board once 
again requested any extant pertinent medical records.  Such 
actions having been fully complied with and completed, the 
case has been returned to the Board for appropriate 
disposition.  See Stegall v. West, 11 Vet. App. 268 (1998).

As well, the Board notes that extensive private clinical 
records have been associated with the claims folder.  The 
appellant was also afforded personal hearings in November 
1992 and April 1998 to provide testimony in support of the 
claim.  Under these circumstances, the Board finds that 
adjudication of this claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.



Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition to authorizing 
service connection for disability caused by an already 
service-connected disability, the regulation has been 
interpreted to permit service connection for the degree of 
disability result from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebut table presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne...38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran sought 
treatment in December 1969 for an abscess on the right heel 
which was cleaned and dressed after pus was drained.  The 
veteran was prescribed antibiotics.  An April 1970 entry 
showed that he was seen for foot calluses which were 
described as being very bad in three places.  The appellant 
was given instructions for trimming them at that time.  Tinea 
versicolor was diagnosed upon examination in June 1970 for 
separation from service.  The feet were evaluated as normal.

The veteran filed a claim for service connection for 
conditions to include what was described as body "fungus" 
in September 1970.  He underwent a VA examination for 
compensation and pension purposes in November 1970.  The 
appellant complained of calluses on his feet which he stated 
gave him trouble, and also related that he had a skin fungus.  
Upon general medical examination, he was observed to have a 
plantar callus of hyperkeratosis on the lateral surface of 
the great toes.  He was also referred to the dermatology 
clinic where the examiner noted that there was tinea 
versicolor with a positive KOH (potassium oxide).  It was 
indicated that the condition was nondisabling.

By rating action dated in December 1970 service connection 
was established for disabilities which included tinea 
versicolor of the back and plantar calluses with 
hyperkeratosis of the great toes.  

A medical report dated in February 1989 was received from T. 
F. Goodman, Jr., M.D., who stated that the veteran's skin was 
severely affected by psoriasis with thick, confluent plaques 
involving essentially the entire body, when he was first 
examined by him in November 1977. 

Subsequently received were private clinical records dating 
from 1966 in which it was shown that the appellant sought 
treatment from Dr. R. Craig from April 1973 for psoriasis 
vulgaris affecting the scalp, elbow, knees and genitalia for 
which various topical medications and/or treatment was 
prescribed.  In January 1974, it was recorded that he had a 
six-month eruption on his body where he had broken out very 
badly on his scalp, chest, back, arms and legs.  It was noted 
that the veteran had a severe case of psoriasis for which he 
was place on Mexotrexate.  The extensive ensuing private 
clinical records indicate that the appellant has continuously 
received regular treatment and follow-up for recalcitrant 
psoriasis vulgaris throughout the years with varying degrees 
of success.

A clinical report date in August 1992 was received in support 
of the veteran's claim from Mac Jones, M.D., who stated that 
the veteran had shown him documentation of having skin 
difficulty in Vietnam which was described as a hyperkeratotic 
process on his feet and hands.  Dr. Goodman stated that 
although he had not seen the appellant at that time, the 
description of the skin disorder could have certainly been 
consistent with psoriasis.  It was noted that psoriasis could 
be localized to the palms and soles and produce very thick 
skin.  

Received in support of the claim were several statements from 
the veteran's wife, brother-in-law and a friend who attested 
to their knowledge of skin symptoms affecting multiple areas 
of the appellant's body shortly after discharge from active 
duty. 

The veteran presented testimony upon personal hearing on 
appeal in November 1992 to the effect that the skin disorder 
of the feet which was treated in service progressed following 
separation active duty, subsequently spread to his knees, and 
then affected his entire body.  He related that he had 
received continuous treatment for similar symptoms diagnosed 
as psoriasis since 1973.  The veteran testified that he had 
no skin problem prior to entering service, and that although 
he worked for Proctor and Gamble, he had not been exposed to 
any chemicals after service.  

The veteran underwent a VA examination in March 1996.  He 
provided pertinent background and medical history which 
included that he had problems with his feet while in Vietnam 
which was diagnosed as a fungus, and for which he received no 
treatment.  He related that the his current foot condition 
was the same that he had in Vietnam, and that approximately a 
year after leaving service, it had spread from his feet to 
his knees, legs, buttocks and the rest of his body.  The 
appellant stated that progressive skin disorder was not 
evaluated by the military or the VA because he was told that 
it was do no good.  He did indicate, however, that he had 
seen civilian doctors who had prescribed many preparations as 
well as oral medications. 

Physical examination revealed plaques of erythema and scaling 
of the appellant's scalp, as well as in his eyebrows.  There 
was a generalized process involving his whole body, 
manifested by guttae lesions, as well as moderately sized 
plaques of erythema and silvery yellow scaling.  It was 
reported that there was minimal disease of the palms of the 
hands, but that the back of the hands revealed considerable 
involvement, as well as twenty-nail dystrophy secondary to 
the disorder.  It was reported that the nails were pitted, 
yellowed and onchyolytic.  A diagnosis of psoriasis, 
generalized guttae and plaque with twenty-nail involvement 
was rendered.  It was noted that he also had plaques on his 
feet, laterally, with excess scaling of the soles of the 
feet.

In a January 1997 addendum to the March 1996 VA examination, 
the examiner noted that a request had been made to review the 
claims folder for a medical opinion as to onset and etiology 
of the veteran's psoriasis.  After review of the claims 
folder, the examiner provided a thorough recitation of the 
clinical evidence pertaining the course of the appellant's 
skin problems, to include the results of the VA examination 
in November 1970 and the statements from the veteran's 
affiants.  

The examiner stated that was no evidence of tinea versicolor 
on the veteran's body when examined by him in March 1996.  It 
was noted that it had to be assumed that the examiner who 
diagnosed tinea versicolor in service was competent and that 
the dermatologist who performed the KOH preparation on post 
service VA examination would recognize the difference between 
tinea versicolor and psoriasis.  It was opined that psoriasis 
developed sometime between 1970 and 1973, but that the record 
was not very clear in this respect.  The examiner referred to 
treatment for calluses of the feet in service, and related 
that certainly psoriasis on the feet could have the 
appearance of calluses, but that he could not comment on 
whether the appellant had this or not because there was no 
way to prove it.  The examiner did state that there was no 
known association between tinea versicolor and psoriasis, 
either as a cause or an aggravant, and that the only way they 
would be connected was if the appellant had had tinea 
versicolor with scratching, and damaged the skin, with the 
subsequent development of Koebner's reaction.  It was 
observed, however, that there was no indication in the record 
that that had happened in the veteran's case.  The examiner 
concluded that the evidence before him showed no indication 
that the service-connected tinea versicolor was in any way 
associated with the veteran's psoriasis, or that the 
previously diagnosed calluses were associated in a similar 
fashion. 

The veteran's wife wrote in May 1997 reiterating that he did 
not have any skin problems before he went into service, and 
that shortly after he returned from Vietnam, he began to have 
trouble with his feet and the "breaking out of skin 
irritations..."

The veteran was afforded a personal hearing in April 1998 and 
reiterated contentions and testimony previously reported.  He 
related that his skin symptoms in service may have been 
improperly diagnosed, and that his private physician, Dr. 
Jones, had told him that the skin problem he had in service 
could have been a form of psoriasis.  The veteran indicated 
that he currently had the same symptoms as he did when he was 
in the military.  

The record reflects that the veteran filed a claim for 
service connection for PTSD in December 1998.  On ensuing VA 
examination for PTSD purposes, the examiner indicated that 
psoriasis was one of the exacerbating factors in the 
veteran's psychiatric symptomatology.  By rating action dated 
in October 1999, service connection was established for PTSD.

Pursuant to Board remand dated in February 2001, additional 
private clinical evidence dating through 2002 was received 
showing ongoing treatment for psoriasis.  R. M. Jones, M.D., 
indicated by checking boxes in an interrogatory that the 
veteran's current skin condition was more likely as not 
linked to or caused by his service-connected PTSD.  

The veteran underwent a VA examination of the skin in 
November 2002 for a more definitive medical opinion.  It was 
reported that the entire claims folder was reviewed.  A 
comprehensive clinical history relative to the appellant's 
skin problems was provided and an examination was performed.  
The examiner stated that upon examination, the veteran stated 
that he was exposed to Agent Orange while in Vietnam.  It was 
reported that he was observed closely for signs of chloracne, 
but that none was found.  It was noted that the appellant 
also asked about stress on the development of skin disease.  
The examiner stated that he was told that acute stress was 
not the chief determinant of how psoriasis would behave, but 
that there was always a question of how a chronic disease 
like psoriasis might wax or wane under the influence of other 
life situations.  The examiner stated that in summary, the 
veteran had had significant amount of trouble with psoriasis 
since 1973.  It was noted that even if stress were a 
significant determination of severity, in his case, his 
present mild degree of the disease would suggest there were 
no important factors that were currently operating to make it 
worse.  The examiner added that, "I see no reason to 
disagree with the previous determinations that his discharge 
summary did not open a possibility of psoriasis, or the Agent 
Orange was not involved in his psoriasis."  

Legal Analysis

The evidence in this instance reflects that while in service, 
the appellant was seen in April 1970 for calluses affecting 
the feet.  It is significant to note, however, that when 
examined shortly thereafter in June 1970 for separation from 
service, the feet were observed to be normal, although tinea 
versicolor was diagnosed at that time.  

The veteran's private physician, Dr. Mac Jones, wrote in 
August 1992 that he had been shown documentation by the 
veteran which showed skin difficulties in service.  He 
offered an opinion that the description of such could have 
been consistent with psoriasis because that disease could be 
localized to the palms and soles to produce very thick skin.  
It was emphasized that he had not seen the veteran at that 
time.  The Board has carefully considered the opinion of Dr. 
Jones to the effect that veteran's calluses in service could 
conceivably have represented the onset of psoriasis.  The 
Board observes, however, that in addition to the feet having 
been evaluated as normal at service discharge, there was 
absolutely no mention of psoriasis when the veteran was 
examined in the dermatology clinic by the VA in November 
1970.  It is shown that only plantar calluses of 
hyperkeratosis under the great toes were observed, and that 
tinea versicolor was verified by laboratory studies.  Service 
connection was appropriately established for those 
disabilities.  The record reflects that there is no further 
reference to treatment for a skin disorder until April 1973, 
when the first of numerous clinical entries shows that the 
appellant received ongoing treatment for dermatologic 
involvement affecting multiple areas of his body diagnosed as 
psoriasis vulgaris.  When seen in January 1974, it was 
recorded that he had a six-month history of such symptoms.  
In view of the objective clinical evidence during service and 
shortly thereafter, the Board finds that Dr. Jones' opinion 
lacks probative value, as psoriasis clearly was not found at 
any time during that time frame by physicians who actually 
saw the veteran and who are presumed to have been competent, 
until almost three years after active duty.  This conclusion 
is bolstered by the opinions of the VA examiner who evaluated 
the appellant and reviewed the record and in 1996, 1997, who 
concluded that it must be assumed that the diagnoses rendered 
in service and on the post service VA examination were 
correct.  On VA examination in November 2002, it was noted 
that both calluses of the feet and psoriasis are common 
diseases and are not ordinarily confused with each other.  It 
was clearly stated that the clinical record did not evidence 
manifestations of psoriasis until 1973. 

As well, it was the reasoned opinions of the most recent VA 
examiners that the service-connected tinea versicolor and 
calluses of the feet are not implicated in the development of 
or associated with psoriasis on a secondary, or aggravation 
basis.  In January 1997, it was noted that there was no know 
association between tinea versicolor and psoriasis either as 
a cause or an aggravant.  It was explained that in the 
veteran's case, there was no clinical evidence to support a 
finding that he developed a Koebner's response from symptoms 
of his tinea versicolor which could have led to the 
development of psoriasis.  

As well, the Board observes that there is no medical opinion 
that provides any definitive connection between the veteran's 
service-connected PTSD and psoriasis, or to the appellant's 
presumed exposure to Agent Orange while in Vietnam.  While 
one of the appellant's private physicians, Dr. R. M. Jones 
indicated in a pro forma statement dated in April 2002 that 
the veteran's skin disorder was more likely than not linked 
to or caused by service-connected PTSD, the Board points out 
that psoriasis developed many years before the clinical 
record indicates the veteran's PTSD was diagnosed in 1999.  
The Board observes that none of his treating physicians 
proposed that there was any psychological component to the 
appellant's psoriasis throughout all those years.  On most 
recent VA examination in November 2002, the veteran was 
advised that stress was not a significant determination in 
the severity of his case which would suggest that there were 
no important factors currently operating to make the 
condition worse.  The Board also notes that when the veteran 
was also afforded a VA examination for PTSD purposes in 
September 1999, psoriasis was noted to be an exacerbating 
factor to his current psychiatric status.  Under the 
circumstances, it is found that Dr. R. M. Jones' cursory 
opinion that PTSD was or is implicated in the development of 
the veteran's psoriasis does not rise above speculation in 
the absence of any accompanying explanation for that 
viewpoint.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet.App. 185, 187 (1999).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Consequently, the Board finds 
that there is no competent medical opinion of record which 
provides a nexus between the veteran's service-connected 
disabilities and the development of psoriasis.  See 38 C.F.R. 
§ 3.310(a); Harder v Brown, 5 Vet. App. 183, 187-89 (1993); 
also see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence also shows that while the veteran does indeed 
have longstanding psoriasis and that service connection has 
already been established for tinea versicolor and plantar 
calluses with hyperkeratosis of the great toes, there is no 
diagnosis of chloracne of record, as indicated on most recent 
skin examination in November 2002.  The Board notes that 
notwithstanding the presumptive provisions for chloracne as 
outlined in 38 C.F.R. §§ 3.307 and 3.309, service connection 
for a disability based on Agent Orange exposure also may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  The Board points out, however, that neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical evidence that includes a 
diagnosis of chloracne, or any other competent evidence which 
establishes an etiological relationship between the 
development of psoriasis and exposure to Agent Orange.  

As a final point, the Board notes that it has considered the 
appellant's assertions in connection with the claim on 
appeal, as well as the various statements which have been 
submitted on his behalf.  However, as laypersons without the 
appropriate medical training and expertise, they are not 
competent to provide probative evidence on a medical matter, 
such as whether or not the appellant has had psoriasis since 
service, or that it is related to service-connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for psoriasis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1990).
	


ORDER

Service connection for psoriasis is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

